EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 6 has been amended as follows: 

6. (Currently Amended) The method of claim 1, wherein determining the alternative location comprises identifying a parking location associated with the destination for pick-up of an item to be delivered to the user.

Reasons for Allowance
Claims 1, 3-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not expressly disclose a system comprising: one or more hardware processors; and a storage device storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: identifying a destination of a driver providing a transportation service to a user; monitoring a user device of the driver as the driver traverses a navigation route to the destination, the monitoring being based on device data received from the user device of the driver as the driver traverses the navigation route to the destination; inferring from the device data received from the user device of the driver .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684